Citation Nr: 0202343	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  00-14 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a chronic acquired low 
back disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1977 to April 
1979.  

The current appeal arose from a November 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Los Angeles, California.  The RO denied entitlement to 
service connection for a low back disorder, hypertension, and 
hepatitis A and C.  

The veteran filed a notice of disagreement with all three 
determinations reached by the RO in the November 1999 rating 
decision.  The RO issued a statement of the case on all three 
issues.  The veteran submitted a timely substantive appeal on 
all three issues.  

Jurisdiction of the veteran's claim was assumed by the RO in 
Reno, Nevada.

The veteran provided oral testimony before a Hearing Officer 
at the RO in August 2000, a transcript of which is of record.  
At that time he withdrew the claims of entitlement to service 
connection for hypertension and hepatitis A and C.  
Transcript (Tr. at 1.)  Moreover, the veteran's 
representative in his VA Form 646 noted that the claims of 
entitlement to service connection for hypertension and 
hepatitis A and C were withdrawn during the August 2000 
hearing.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  During active service the veteran's back symptomatology 
was diagnosed as sprained back and muscle spasm; the 
separation examination noted a normal spine and the veteran 
denied a history of recurrent back pain.  


2.  An identifiable chronic acquired low back disorder was 
not shown in active service.

3.  An identifiable chronic acquired low back disorder is not 
shown post service.


CONCLUSION OF LAW

A chronic acquired low back disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses that no 
abnormalities of the spine were shown when the veteran was 
examined for enlistment, at which time he denied a history of 
recurrent back pain.  He was seen in September 1978 with 
complaints of low back pain subsequent to a fall.  On 
examination limited range of motion was noted.  The diagnosis 
was sprained back.  He was seen in February 1979 with 
complaints of back pain.  Muscle spasm was palpated in the 
mid back region.  The diagnoses were paraspinous muscle spasm 
and paravertebral muscle strain resolving.  The January 1979 
separation evaluation of the spine and other musculoskeletal 
system was normal.  

During his August 2000 personal hearing the veteran testified 
that he had sustained a low back injury in service.  He 
received treatment for the injury during service.  Following 
his separation from service he continued to have problems 
with his back.  




He received some post service treatment for his back pain and 
was told to exercise for strengthening.  He reinjured his 
back while working for the state of Utah in 1990.  He served 
time in the federal penitentiary, wherein he received 
treatment for his back problems.  

The veteran's representative stated that he would assist the 
veteran in obtaining post service private treatment records.  
Authorization Forms were issued to the veteran and his 
representative.  

A statement from the veteran's mother that VA received on 
August 28, 2000 indicated that the veteran lived with her 
from September 1979 to December 1980.  She recalled that the 
veteran tried to find employment but was unsuccessful due to 
back problems.  

A follow up request by the hearing officer to the veteran's 
representative was made on November 8, 2000 to determine the 
status of the submission of post service treatment reports, 
Utah State Disability Insurance records, and treatment 
records from federal prison.  

To date, no additional evidence in support of the veteran's 
claim has been submitted.  There has been no response to the 
hearing officer's follow-up request.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id; see Holliday, supra.

The Board finds that VA has already met all obligations to 
the veteran under this new law.  The veteran has been 
apprised of the evidence needed to substantiate the claim on 
appeal.  The record is replete with rating decisions, a 
statement of the case and supplemental statements of the 
case, and associated correspondence all advising of the 
nature of the RO's adjudications, evidence reviewed and 
needed, and application of criteria.  

Furthermore, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal.  In this regard, the RO afforded the veteran 
additional time to submit evidence in support of his claim.  
His representative advised that supportive post service 
medical evidence would be forthcoming to demonstrate that the 
veteran was currently suffering from a chronic acquired back 
disorder related to an injury sustained in service.  Further 
inquiry as to this promised additional evidence was 
undertaken by the Hearing Officer at the RO.  No additional 
evidence was submitted despite the additional opportunities 
afforded to the veteran and his representative to do so.

There is no need to afford the veteran an examination to 
ascertain whether he does in fact have a back disorder 
related to service.  In this regard, the Board notes that no 
chronic acquired back disorder was shown in service or at 
termination therefrom, and the post service medical record is 
totally devoid of any indication of a back disorder.  The is 
no post service medical documentation for review by an 
examiner upon which to predicate an opinion as to the 
etiology of any back disorder if found on examination.

The RO also considered the veteran's claim under the new law 
referable to the duty to assist him as mandated by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2001).  In this regard the 
Board notes that the veteran was notified of the change in 
law via a letter issued in February 2001. 

Having determined that the duty to assist has been satisfied 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Analysis

The veteran was seen for complaints of back pain in service, 
diagnosed as back sprain and muscle spasm.  However, his 
separation examination revealed a normal back and 
musculoskeletal system.  He even denied a history of 
recurrent back pain.



In the instant case the post service medical records are 
negative for complaints, treatment, or diagnosis of a chronic 
acquired low back disability.  

As the Board noted earlier, the veteran and his 
representative were given sufficient opportunity to submit 
supportive evidence showing that the veteran has a back 
disorder related to service.

The Board must deny the claim of entitlement to service 
connection for a chronic acquired low back disorder based on 
the fact that there is no competent evidence of record 
demonstrating the current existence of such disorder linked 
to active service on any basis.

As the Board noted earlier, the Court has held that in order 
to prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or in 
certain circumstances, lay evidence of in service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in service disease or injury 
and the present disease.  See Hickson, supra.  The veteran is 
not even shown to have a chronic acquired identified low back 
disorder.

Furthermore, the Board recognizes that the "continuity of 
symptomatology" provision of 38 C.F.R. 3.303(b) may obviate 
the need for medical evidence of a nexus between present 
disability and service.  Savage v. Gober, 10 Vet. App. 488 
(1997).

The only proviso is that there be medical evidence on file 
demonstrating a relationship between a current disability and 
post-service symptomatology, unless such a relationship is 
one to which a lay person's observation is competent.  Since 
the evidence fails to support a current low back disorder, a 
grant of service connection under the precepts of 38 C.F.R. § 
3.303(b) and Savage is not for application.



Further, no clinical data have been received showing 
treatment for a low back disorder since the veteran's 
discharge from service.  Thus, continuity of symptomatology 
is not demonstrated.  See Savage, supra.

The medical evidence fails to establish that the veteran 
currently has a chronic acquired low back disorder.  
Therefore, his claim is predicated on the basis of his own 
lay opinion.  His opinion, standing alone, is insufficient to 
establish the presence of a chronic disorder related to 
military service.  

There is no evidence that the veteran is a medical 
professional; therefore, he lacks the expertise to render a 
medical opinion with respect to a diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a chronic acquired low back disorder related to 
service.

There is no current disability and therefore it follows that 
the veteran has not shown the existence of a listed 
disability that may be presumed to have been incurred in 
service if shown to a compensable degree within a year after 
service.  38 C.F.R. §§ 3.307, 3.309.

The veteran does not have a current back disability, there is 
no evidence of a chronic back disability in the service 
medical records, and there is no medical evidence linking a 
current disability to service.  The preponderance of the 
evidence is against the claim that a chronic acquired low 
back disorder was incurred during the veteran's service.  38 
C.F.R. § 3.102, 3.303; Gilbert, 1 Vet. App. 49; Hickson, 12 
Vet. App. 247, 253.



ORDER

Entitlement to service connection for a chronic acquired low 
back disorder is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

